Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with ATTORNEY KYLE LIGHT on 2021/04/13.
Claims
In the application, Claims 1 and 10 been amended to rectify 112 issues as follows:
Regarding Claim 1, Lines  8-9, the existing language:
“relating to a gas flow distribution in each separate, isolated environment of the container”
Has been amended to:
-- relating to a gas flow distribution in the separate, isolated environment of the container -- 
Regarding Claim 10, Lines 11-12, the existing language:
“relating to a gas flow distribution in each separate, isolated environment of the container”
Has been amended to:
-- relating to a gas flow distribution in the separate, isolated environment of the container -- 
Allowable Subject Matter
Claim 1, 10, 15, and all dependent claims allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A device for monitoring conditions of a stocker, wherein the stocker is configured to store a plurality of workpieces at storage stations within the stocker, the workpieces being a container configured to hold another container, each container configured to form a separate, isolated environment distinguished from each other, the device comprising: one or more sensors coupled to the outside surface or the inside of the device, wherein the device has a configuration of the container with a similar size and shape of the workpieces; an interface that interfaces with and engages at least one nozzle located at each respective storage station of the stocker so as to collect data, via the one or more sensors, relating to a gas flow distribution in the separate, isolated environment of the container from the one or more nozzles located at each respective storage station; a memory coupled to the one or more sensors for storing data collected by the one or more sensors; and a battery coupled to the memory to power the memory.”, as recited in Claim 1 specifically:
the structural and operative relationship between the device, stocker, storage stations, container, another container, sensors, at least one nozzle, and memory.   Particularly as it relates to the containers of the workpiece  forming separate isolated environments distinguished from each other, the device having a similar size and shape to the workpieces and capable of being attached to the same stocker as the workpieces to detect gas flow properties.
The art of record fails to render obvious the claimed combination of: “A method for monitoring conditions of a stocker, wherein the stocker is configured to store a plurality of workpieces at storage stations within the stocker, the workpieces being a container configured to hold another container, each container configured to form a separate, isolated environment distinguished from each other the method comprising: transferring a device to a storage compartment of the stocker, wherein the device has a configuration of the container with a size and shape similar to the workpieces, wherein the device is configured to be transferred by the same mechanism as the workpiece, wherein the device is configured to be disposed in a storage compartment as the workpiece; interfacing the device with at least one nozzle located at each respective storage station of the stocker; and collecting, with the device, gas flow distribution data relating to a gas flow distribution in the separate, isolated environment of the container from the at least one nozzle at each respective storage station or an ambient.”, as recited in Claim 10 specifically:
the structural and operative relationship between the stocker, storage stations, container, another container, device, storage compartment, transfer mechanism, at least one nozzle, and gas flow distribution data collecting device. Particularly as it relates to the containers of the workpiece  forming separate isolated environments distinguished from each other, the gas flow distribution data collecting device capable of being attached to the same stocker storage station nozzle as the workpieces to detect gas flow properties.
The art of record fails to render obvious the claimed combination of: “A method of monitoring conditions of an unportable stocker for storing movable workpieces, the method comprising the steps of: providing an itinerant non-workpiece device being sized and shaped substantially as one of the movable workpieces; forming within the unportable stocker an integral unportable storage chamber, for storing the movable workpieces, with one or more nozzles disposed therein that matingly engage with and deliver, via mating engagement of a nozzle exit with at least one of the movable workpieces, a gas flow inside an interior volume of the at least one movable workpiece matingly engaged to the one or more nozzles; transferring the itinerant non-workpiece device to and from the storage chamber with a robot that is configured for transferring the movable workpieces to and from the storage chamber; and forming within the unportable storage chamber an integral unportable station, that is operable to support the at least one movable workpiece, that forms a seating surface configured so as to support and mate with the itinerant non-workpiece device and the seating surface has a non-workpiece seating surface interface that interfaces with the itinerant non-workpiece device that engages the one or more nozzles, the non-workpiece seating surface interface being different than a workpiece seating surface interface of the seating surface that interfaces the at least one movable workpiece with the station.”, as recited in Claim 15
the structural and operative relationship between the stocker, workpieces, itinerant non-workpiece device, storage chamber, robot, unportable station, non-workpiece seating surface, one or more nozzles, workpiece seating surface. Particularly as it relates to the storage chamber storing workpieces and non-workpiece device transferred by the robot, the non-workpiece device having a similar size and shape to the workpieces and capable of being attached to the same stocker as the workpieces to detect gas flow properties.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s amendments and arguments, see Response to Non-Final Office Action, filed 2021/04/05, with respect to the Examiner’s Rejection of Claims 1-21 have been fully considered and are persuasive.  The Examiner’s Rejection of Claims 1-21 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent publication US 20040159573 A1 has been cited as pertinent because it discloses a container containing another container for storage of an object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                       
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652